DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in BE on 06/06/2017.  It is noted, however, that applicant has not filed a certified copy of the BE 20175402 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/14/2019, 08/23/2019, 11/06/2019, and 03/02/2020 have been considered by the examiner.  

Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/30/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
In the present instance, claim 1 recites the broad recitation an enclosed process chamber containing a modified atmosphere, and the claim also recites in particular a process chamber for layered construction of a 3D object by means of a laser which is the narrower statement of the limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language, a process chamber for layered construction of a 3D object by means of a laser, is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 2-8 are rejected due to their dependence on rejected claim 1.  
In the present instance, claim 3 recites the broad recitation wherein this contains an internal guide that guides the sealing plate between the open position and the closed position of the sealing plate, and the claim also recites wherein this contains 
Claim 8 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from claim 1.  Claim 1 requires both an inlet and an outlet.  Claim 8 requires a single connecting pipe that alternates between serving as an inlet and outlet.  Accordingly, claim 8 fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Allowable Subject Matter
Claims 1- 8 are free of the prior art.  
The following is a statement of reasons for the indication of allowable subject matter: 
The instant claims are to a device with a laser window fitted on an outer wall of an enclosed process chamber containing a modified atmosphere, in particular a process 
The closest prior art is Prucha et al. (US 20200139630 A1).  Prucha teaches “a build window 110 that is substantially transparent to electromagnetic radiation within a photo-initiating range; a projection system 120 arranged beneath a lower surface of the build window 110, and configured to project electromagnetic radiation within the photo-initiating range toward an upper surface of the build window 110” (which reads upon “a device with a laser window fitted on an outer wall, where this outer wall features at least an opening that is fitted with a laser window and where this laser window lets a laser beam from a laser source located outside of the process chamber pass through the 
The art fails to teach or suggest the laser window is movable with respect to the opening, where, moreover, a sealing plate is provided that extends into the process chamber and that is movable between an open position and a closed position, where, in the open position of the sealing plate, this sealing plate leaves the opening in the outer wall clear, and where in the closed position of the sealing plate : an internal sealing ring is provided that extends into the process chamber between the sealing plate and the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 






/REBECCA JANSSEN/Examiner, Art Unit 1733